
	
		IV
		112th CONGRESS
		2d Session
		H. RES. 651
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Holt (for
			 himself, Ms. Chu,
			 Mr. Ellison,
			 Ms. Schakowsky,
			 Mr. Jackson of Illinois,
			 Mr. McDermott,
			 Mr. Honda, and
			 Mr. Moran) submitted the following
			 resolution; which was referred to the Committee on the Judiciary
		
		RESOLUTION
		Expressing the sense of the House of
		  Representatives regarding the illicit ethnic and religious profiling and
		  surveillance of Muslim American communities by the New York Police
		  Department.
	
	
		Whereas the First Amendment of the Constitution ensures
			 freedom of speech, religion, and assembly;
		Whereas the Fourth Amendment of the Constitution protects
			 from unreasonable searches and seizures;
		Whereas the Fourteenth Amendment of the Constitution
			 guarantees the equal protection of the laws to all people regardless of their
			 religion, race, ethnicity, or national origin;
		Whereas, in August 2011, press reports revealed the New
			 York City Police Department engaged in extensive surveillance and investigation
			 of individuals and groups in the Muslim community based upon their religion,
			 race, ethnicity, and national origin, and without a reasonable, articulable
			 basis to suspect that the individual or group has engaged in or is about to
			 engage in unlawful conduct;
		Whereas the New York City Police Department engaged in
			 unreasonable, suspicion-less surveillance and investigations of mosques,
			 college campuses, restaurants, businesses, and individuals without evidence of
			 wrongdoing or criminality;
		Whereas the New York City Police Department documented and
			 retained information about the First Amendment-protected activities of
			 individuals and groups surveyed or investigated in these intelligence
			 operations;
		Whereas according to these reports and information now
			 made available to the public, the New York City Police Department conducted
			 operations well beyond its jurisdiction in other municipalities in New York and
			 other States, including Connecticut, New Jersey, and Pennsylvania, and which
			 may be ongoing;
		Whereas the unreasonable suspicion-less surveillance and
			 investigation of Muslim American communities undermines the Nation’s commitment
			 to religious liberty and equal protection of the law;
		Whereas these unreasonable suspicion-less surveillance
			 practices stigmatize innocent members of the Muslim community merely because of
			 their religion;
		Whereas the Central Intelligence Agency has publicly
			 acknowledged that it had personnel assisting and training New York City Police
			 Department officers who subsequently engaged in surveillance and investigation
			 of Muslim Americans in the absence of suspicion of illegal activity;
		Whereas this episode recalls other dark chapters in the
			 Nation’s history, including the internment of Japanese Americans during World
			 War II, and the illegal surveillance of civil rights and anti-war activists by
			 intelligence and law enforcement agencies during the 1960s and 1970s;
		Whereas Congress has allocated millions of dollars to the
			 New York City Police Department;
		Whereas, in December 2011, 34 Members of Congress wrote
			 the Attorney General requesting an investigation of potential violations of the
			 law by the New York City Police Department and Central Intelligence Agency, and
			 also requested a hearing by the House Committee on the Judiciary into this
			 issue; and
		Whereas, on March 19, 2012, 117 groups representing a
			 range of concerned citizens likewise called upon the Department of Justice to
			 launch an investigation into the New York City Police Department’s illicit
			 ethnic and religious profiling and surveillance of Muslim American communities:
			 Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)condemns the unjustified surveillance and
			 unlawful profiling of Muslim American communities by the New York Police
			 Department;
			(2)demands that the New York Police Department
			 cease and desist with any such warrantless surveillance activities within the
			 United States and purge its intelligence databases; and
			(3)urges the
			 Department of Justice to immediately investigate whether the New York Police
			 Department’s action violated the Constitution or any Federal law, and whether
			 any agency of the Federal Government facilitated any profiling or surveillance
			 conducted by the New York Police Department against members of the Muslim
			 American community in violation of the Constitution or any Federal law.
			
